United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3522
                                    ___________

Kelly Jones,                            *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
     v.                                 * District Court for the
                                        * District of Minnesota.
Warden Jett, Federal Bureau of Prisons, *
                                        *    [UNPUBLISHED]
            Appellee.                   *
                                  ___________

                              Submitted: May 24, 2012
                                 Filed: June 5, 2012
                                  ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Federal inmate Kelly Jones appeals the district court’s1 denial of his 28 U.S.C.
§ 2241 petition. Having carefully reviewed the district court’s factual findings for
clear error and its conclusions of law de novo, see Hanegan v. Miller, 663 F.3d 349,
354 (8th Cir. 2011), we agree with the district court’s analysis, see Superintendent v.
Hill, 472 U.S. 445, 454-56 (1985) (requirements of due process are satisfied if “some
evidence” supports disciplinary decision to revoke good-time credits); see also Harper


      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
v. Lee, 938 F.2d 104, 105-06 (8th Cir. 1991) (per curiam) (where disciplinary
rehearing rectified due process errors in first disciplinary hearing, prisoner was
ultimately afforded his due process protections). Accordingly, the judgment is
affirmed. See 8th Cir. R. 47B.
                       ______________________________




                                       -2-